                 Case:20-17582-MER Doc#:4 Filed:11/23/20                                            Entered:11/23/20 11:23:36 Page1 of 2


 Fill in this information to identify the case:
 Debtor name Let's Go Aero, Inc.
 United States Bankruptcy Court for the: DISTRICT OF COLORADO                                                                                         Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Berg Hill Greenleaf                                                                    Disputed                                                                        $448,153.99
 Ruscitti                                                                               Subject to
 1712 Pearl Street                                                                      Setoff
 Boulder, CO 80302
 Chris Williams                                                  Note/Judgment                                                                                          $163,191.74
 865 Bowstring
 Monument, CO
 80132
 David & Ann                                                     Note/Judgment                                                                                            $36,934.93
 Swindell
 6 Polo Court
 Essex, MD 21221
 David Roodhuyzen                                                Note/Judgment                                                                                            $15,057.53
 11255 Lippitt
 Avenue
 Dallas, TX 75218
 Donna William                                                   Note/Judgment                                                                                          $745,336.05
 Juffer
 217 Maria Lane
 Brandon, SD 57005
 Douglas & Gail                                                  Note/Judgment                                                                                            $69,751.37
 Condon
 5365 Hoyt Street
 Littleton, CO 80123
 Floyd Murray                                                    Note/Judgment                                                                                          $975,000.00
 13020 Caraway
 Drive
 Sun City West, AZ
 85375
 Jeff Crank                                                      Note/Judgment                                                                                          $139,029.79
 11227 Shaughnessy
 Road
 Colorado Springs,
 CO 80908




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case:20-17582-MER Doc#:4 Filed:11/23/20                                            Entered:11/23/20 11:23:36 Page2 of 2



 Debtor    Let's Go Aero, Inc.                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Joe Woodford                                                    Note/Judgment                                                                                            $78,848.36
 205 East Cheyenne
 Mtn Blvd
 Colorado Springs,
 CO 80906
 Jordan Machaud                                                  Note/Judgment                                                                                            $61,558.22
 22602 Bridlewood
 Lane
 Palo Cedro, CA
 96073
 Kenneth Crank                                                   Note/Judgment                                                                                            $73,869.86
 92 Marian Drive
 Pueblo, CO 81004
 Lisa Galbraith                                                  Note/Judgment                                                                                            $19,698.63
 3302 Williams Mill
 Road
 Maryville, TN 37804
 Marty Williams                                                  Note/Judgment                                                                                            $35,315.31
 5565 Teakwood
 Terrace
 Colorado Springs,
 CO 80918
 Marty Williams                                                                                                                                                         $383,384.29
 5565 Teakwood
 Terrace
 Colorado Springs,
 CO 80918
 Matt Tynan                                                      Note/Judgment                                                                                            $14,958.90
 780 S. Havana Street
 Aurora, CO 80012
 Matthew Murray                                                  Note/Judgment                                                                                            $30,779.11
 NEED ADDRESS
 Mike Faricy                                                     Note/Judgment                                                                                          $446,248.10
 1745 Oakmoor
 Heights
 Colorado Springs,
 CO 80906
 Sara Williams                                                                                                                                                          $190,615.34
 5565 Teakwood
 Terrace
 Colorado Springs,
 CO 80918
 Silver & DeBoskey                                                                      Disputed                                                                          $17,317.66
 Law                                                                                    Subject to
 1290 N. Broadway,                                                                      Setoff
 Suite 1650
 Denver, CO 80203
 Xpriori, LLC                                                                           Disputed                                                                        $500,000.00
 2864 S. Circle, Suite                                                                  Subject to
 401                                                                                    Setoff
 Colorado Springs,
 CO 80906


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
